Order entered December 27, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01084-CV

                     IN THE INTEREST OF S.M.G., A MINOR CHILD

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. JC-18-00695-X

                                            ORDER
       The Court REINSTATES the appeal.

       On December 6, 2019, we ordered the trial court to make findings regarding why the

appellant’s brief had not been filed. We ADOPT the December 16, 2019 findings that: (1)

appellant desires to pursue the appeal; (2) the trial court’s appointment order has been corrected

to reflect that Frankie Adler was appointed to represent father in this appeal; and (3) Frankie

Adler was not aware a request for a reporter’s record had not been filed.

        Frankie Adler is ORDERED to provide the Court with written verification the reporter’s

record has been requested within FIFTEEN DAYS of the date of this order. Failure to do so

will result in the appeal being submitted without a reporter’s record. See TEX. R. APP. P. 37.3(c).


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE